As a supplementary part of Employment Contract of the company, the
NON-COMPETITION/ NON-DISCLOSURE Agreement only applies to those employees who
have  a significant responsibility in areas of R&D, manufacturing, quality
assurance, marketing, accounting, and relevant GMP supervision .The other
ordinary staff are not subject to signing of the attached rules.










NON-DISCLOSURE

NON-COMPETITION




Agreement




Party A: JGAD company

Party B:  (employee)

According to the related laws, this agreement is made by and between the two
parties through mutual consultation, the terms and conditions as follows:




1. Right and Obligation of Party B:

1-1.Party B is entitled to no-disclosure of the company’s confidential, relating
to technical processes, formulae, machines, Business mode, suppliers of raw
material, distributors, marketing, products in R&D, financial information, and
relevant GMP document. Party B hereby agrees not to disclose to third party at
any time, either intentionally or inadvertently, except approval by Party A
according to the requirement of work.

Only authorized officials of the company are permitted to respond to inquiries
for company information from media, governments, the financial community, and
others.

 

1-2.If there would be some achievements for Intellectual Property Right, which
is related with the Party B’s employment here, Party B agrees that such
application should be done at the name of the company.




1-3.Party B shall not engage in any business which is competitive with Party A,
no matter for third entity or for Party B oneself.




1-4. After the termination of employment of Party B, Party B shall continue to
be bound by the terms of the confidentiality provisions for two years from the
date of termination, including not to be engaged in a company which is directly
competitive with Party A in the same products either being marketed or in
development.








2.  Right and obligation of Party A




During the two years beginning from the termination of Party B’s employment,
Party A is responsible for paying Party B the relevant compensation monthly. The
standards are based on Party B’ individual salary, except for original bonus and
benefits.




3. Liability for Breach of the Agreement

Any act of breach of contract committed shall be dealt with in accordance with
the relevant regulations or laws in force at the time when such act is
committed.

If the reconciliation couldn’t be made between the both sides, when dispute
occurs, the arbitration or resolution by legal procedure is available.

(1). Both sides agree to arbitrate it by the Dalian Committee of Labor
Arbitration, or

(2). Both parties agree to sue the lawsuit in the court of city where the
contract is signed or implemented.  










Party A:                                   Party B:

Dalian Jingang-Andi Bio-Products Co.,Ltd.            Signature:










Date:                                           Date:






























